Citation Nr: 1502481	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July to November 1985, August to November 2001, and from January to March 2006 in the U.S. Air Force National Guard, including in Iraq in support of Operation Iraqi Freedom.  He also had additional unverified active service in the U.S. Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied, in pertinent part, the Veteran's claims of service connection for asthma, a bilateral foot disability (which was characterized as plantar fasciitis (claimed as orthotics/arch supports)), and for obstructive sleep apnea.  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in August 2008.

This matter also is on appeal from an October 2007 rating decision in which the RO denied the Veteran's claim of service connection for GERD (which was characterized as acid reflux disease (GERD)).  The Veteran disagreed with this decision in March 2008.  He perfected a timely appeal in August 2008.

This matter finally is on appeal from a June 2008 rating decision in which the RO denied the Veteran's claim of service connection for a lumbar spine disability (which was characterized as back condition/spine).  The Veteran disagreed with this decision in July 2008.  He perfected a timely appeal in August 2009.

An RO hearing was held in February 2009 and a copy of the hearing transcript has been added to the record.  A videoconference Board hearing was held at the RO in November 2014 before the undersigned Veterans Law Judge and a copy of that hearing transcript also has been added to the record.

In July 2011, the Board denied the Veteran's claims of service connection for a lumbar spine disability, a bilateral foot disability, and for obstructive sleep apnea.  The Board also remanded the claims of service connection for asthma and for GERD to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's July 2011 remand directives.  The AOJ was asked to obtain the Veteran's updated records and to schedule him for appropriate examinations to determine whether his asthma and GERD, which existed prior to service, were aggravated by active service.  These records subsequently were associated with the claims file and the requested examinations occurred in June 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran, through an attorney, appealed that part of the Board's July 2011 decision which denied his service connection claims for a lumbar spine disability, a bilateral foot disability, and for obstructive sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the Board's July 2011 decision in a January 2014 Memorandum Decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred asthma, GERD, a lumbar spine disability, a bilateral foot disability, and obstructive sleep apnea during active service.  He specifically contends that his asthma and GERD existed prior to service and were aggravated by service during a deployment to Iraq in support of Operation Iraqi Freedom in 2006.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for asthma and GERD, the Board notes that, at the most recent VA examination which addressed these disabilities in June 2012, the VA examiner was asked to provide - and provided - competent opinions concerning whether these disabilities clearly and unmistakably existed prior to service and whether they were clearly and unmistakably aggravated by service.  The June 2012 VA examiner's opinions concerning in-service aggravation of pre-existing disability for the Veteran's asthma and GERD were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unfortunately, the June 2012 VA examiner was not asked to provide - and did not provide - any opinions concerning the contended causal relationships between asthma, GERD, and active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2014).  The Board notes in this regard that it is required to consider all potential theories of entitlement in a service connection claim.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  There is insufficient evidence of record currently to adjudicate the issues of entitlement to service connection for asthma and for GERD on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2014).  Thus, on remand, the Board finds that the AOJ should attempt to obtain addendum opinions to the June 2012 VA examinations which address the contended causal relationships between asthma, GERD, and active service on a direct service connection basis.  

With respect to the Veteran's service connection claims for a lumbar spine disability, a bilateral foot disability, and obstructive sleep apnea, in its November 2013 Memorandum Decision, the Court criticized the Board for denying these claims in July 2011 without scheduling him for appropriate examinations to determine the nature and etiology of these claimed disabilities.  See Troost v. Shinseki, No. 12-2353 (Vet. App. Nov. 4, 2013).  Because it is bound by the Court's November 2013 decision, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his lumbar spine disability, bilateral foot disability, and obstructive sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for asthma, GERD, a lumbar spine disability, a bilateral foot disability, and/or for obstructive sleep apnea since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Forward a copy of this REMAND to the VA Medical Center in Marion, Indiana, and ask the VA examiner who conducted the Veteran's June 19, 2012, VA esophageal conditions DBQ and VA respiratory conditions DBQ to provide an addendum to each of these examination reports.  If the VA examiner who conducted these examinations is not available, then forward a copy of this REMAND to another appropriate clinician for his or review.  

The June 2012 VA examiner or other appropriate VA clinician is asked to review the claims file located in Veterans Benefits Management System (VBMS) and a copy of this REMAND.  The Veteran should not be scheduled for another examination unless the June 2012 VA examiner or other appropriate clinician deems it appropriate.

Based on this review, the June 2012 VA examiner or other appropriate clinician should provide an addendum to the June 2012 VA examinations in which he or she opines whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asthma is related to active service or any incident of service.  The June 2012 VA examiner or other appropriate clinician also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is related to active service or any incident of service.  A complete rationale should be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to speculation, then the June 2012 VA examiner or other appropriate clinician should explain why.

The June 2012 VA examiner or other appropriate clinician is advised that the Veteran essentially contends that he incurred asthma and GERD while on active service.  The June 2012 VA examiner or other appropriate clinician also is advised that the Veteran's confirmed dates of active service are from July to November 1985, August to November 2001, and from January to March 2006.  The June 2012 VA examiner or other appropriate clinician finally is advised that the lack of in-service complaints of or treatment for asthma or GERD is not proof that such disability did not occur in service.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any lumbar spine disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a lumbar spine disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a lumbar spine disability is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral foot disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral foot disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a bilateral foot disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a bilateral foot disability is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred obstructive sleep apnea during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for obstructive sleep apnea is not persuasive evidence that it did not occur during active service.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

